                      Case 1:19-cr-00254-ALC Document 33 Filed 09/13/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


                  United States of America                     )
                             Plaintiff                         )
                                v.                             )      Case No. 19 cr. 254
                       Reginald Fowler                         )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Reginald Fowler                                                                                               .


Date:          09/13/2019                                                               /s/ James McGovern
                                                                                         Attorney’s signature


                                                                                         James McGovern
                                                                                     Printed name and bar number

                                                                                      Hogan Lovells US LLP
                                                                                      390 Madison Avenue
                                                                                    New York, New York 10017
                                                                                               Address

                                                                               james.mcgovern@hoganlovells.com
                                                                                            E-mail address

                                                                                          (212) 918-3220
                                                                                          Telephone number

                                                                                          (212) 918-3100
                                                                                             FAX number
